Citation Nr: 9914907	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  95-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 1998 the Board remanded the case to the RO for 
additional development.

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In June 1974 the Board denied entitlement to service 
connection for a back disability.

2.  Evidence added to the claims file since the June 1974 
Board decision includes significant information not 
previously considered which bears directly and substantially 
upon specific matters under consideration.

3.  The veteran has submitted competent medical evidence 
demonstrating a present back disorder related to an injury 
during active service, and lay evidence of an injury during 
combat conditions.



CONCLUSIONS OF LAW

1.  The June 1974 Board decision, which denied entitlement to 
service connection for a back disability, is final.  
38 U.S.C.A. § 4004 (West 1970); 38 C.F.R. § 19.104 (1973); 
(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998)).

2.  Evidence submitted since the June 1974 Board decision in 
support of the veteran's application to reopen the claim for 
entitlement to service connection for a low back disability 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for report or treatment 
for any back disorders.  The veteran's January 1971 
separation examination revealed a normal clinical evaluation 
of the spine and musculoskeletal system. 

VA medical records dated in November 1972 include diagnoses 
of spondylolisthesis and sciatic pain.  An examiner noted 
paraspinous spasm, kyphotic curve, tenderness and pain with 
hyper-extension.  It was noted x-ray examination revealed 
spina bifida occulta at L5 and spondylolisthesis.  A December 
1972 electromyography (EMG) study of the lumbosacral 
paraspinous muscles on the left revealed no abnormality.  

VA hospital records dated from November to December 1972 show 
the veteran complained of back pain, and reported 
intermittent pain subsequent to a hyper-extension injury to 
the back while firing field artillery in Vietnam.  X-ray 
examination revealed grade I spondylolisthesis at L5-S1.  

During VA examination in February 1973 the veteran reported 
he experienced an acute episode of pain to the lumbosacral 
area subsequent to an injury in approximately August 1970.  
He stated he received pain relief medication from the field 
medic, but was not seen by a physician until 5 months later 
who related the incident to a sprain.  The examiner noted the 
veteran moved about cautiously, avoiding sudden movement, and 
could not sit up from a supine position without first rolling 
over on his side.  There was tenderness approximately 2 
"interspaces" above L5-S1.  No muscle spasms were detected.  
Flexion was limited to 80 degrees from vertical, and straight 
leg raises were to 80 degrees, right , and 70 degrees, left.  
Movements of the knees and feet were normal.  There was no 
evidence of loss of strength.  The diagnosis was chronic low 
back strain, mild impairment.

In a July 1973 statement in support of his claim the veteran 
stated he experienced no back problems prior to an injury in 
August 1970 when the recoil from a mortar threw him on his 
back.  He stated no medics were available at that time, and 
that later the pain was not very noticeable so he did not 
seek treatment.

In June 1974 the Board, inter alia, denied service connection 
for a back disability.  The Board, in essence, conceded an 
inservice back injury, but found the evidence of record 
demonstrated that any back injury sustained during service 
was acute and transitory in nature.  It was also noted that 
medical treatment had only been sought subsequent to an 
intervening post-service back injury.

Evidence Submitted After June 1974

In February 1993 the veteran requested his claim for 
entitlement to service connection for a back disability be 
reopened.  In support of his application he submitted 
correspondence sent to his mother in June 1970 and 2 
photographs of the veteran loading shells into a piece of 
artillery.  On the reverse side of the photographs the 
veteran noted he was experiencing problems related to a back 
injury.  An affidavit from a fellow serviceman, R.M., dated 
in January 1993, stated that the veteran spent 3 days with 
him in July 1970 recovering from back injuries at the base 
camp in "Chu-Lie."

In an April 1993 statement the veteran's mother, A.M., 
reported the veteran had experienced continuous back problems 
since his return from Vietnam.  The veteran's former spouse, 
C.C., in a statement dated in June 1993, noted she dated the 
veteran prior to his entering service and that they were 
married after he returned from Vietnam.  She stated that he 
had experienced recurring back problems which had not existed 
prior to active service.

In an August 1993 statement the veteran's former step-father, 
G.G., reported the veteran had exhibited no back problems 
prior to service, but that after he returned from Vietnam his 
back problems prevented him from assisting in home and garden 
maintenance.  In a December 1993 statement, D.G., reported he 
had known the veteran before and after he returned from 
Vietnam, and that after service the veteran complained of 
substantial back problems which interfered with his 
occupational, recreational and social activities.

In a February 1994 statement, J.A.S., a fellow serviceman, 
reported he recalled the veteran was experiencing 
excruciating back pain when they met in approximately June 
1970.

In his July 1995 substantive appeal, the veteran argued that 
his spondylolisthesis was acquired during active service, and 
claimed that otherwise the disorder would have been revealed 
at his entrance examination.  He stated he believed loading 
heavy artillery shells had been harmful to his back, and that 
the injury he incurred from a recoil blast may have 
contributed to the back problems.  He also reported that he 
had experienced persistent back problems, and noted that his 
inservice injury arose under combat conditions.

VA outpatient treatment records dated in February and March 
1997 show the veteran complained of chronic low back pain.  
The diagnoses included muscular pain, chronic low back pain, 
and chronic low back pain secondary to spondylolisthesis.

In a May 1997 statement in support of his appeal the veteran 
argued that while serving in Vietnam he developed a chronic 
back disorder as a result of having to load heavy artillery 
shells.  

VA outpatient treatment records dated in May 1997 included a 
diagnosis of known spondylolisthesis at L5.  A June 1997 
report noted chronic pain, probably radicular.  

In July 1995 the veteran submitted copies of medical 
literature related to orthopedic disorders including 
information concerning spondylolisthesis.  The veteran 
highlighted selected text including a report that the 
etiological basis of spondylolisthesis could be genetic, 
acquired or both.

In a March 1999 report Dr. G.L.P., the veteran's private 
chiropractor, noted the veteran had been a patient since July 
1986, and that he incurred a lifting injury in service which 
caused periodic low back problems.  It was also noted that 
the veteran's spondylolisthesis had been aggravated by his 
injury during service.

At his personal hearing, the veteran testified that his job 
assignment during service in Vietnam included loading 
artillery shells which weighed 120 to 150 pounds.  
Transcript, p. 4 (March 1999).  He stated that he developed a 
chronic low back strain while in Vietnam, and that he was 
never treated for a back disorder prior to service.  Tr., p. 
5.  He reported that while under attack by mortar fire he was 
knocked on his back, and that afterward he received muscle 
relaxant medication from an aid station.  Tr., p. 6.  He 
stated that after service he worked as an apprentice 
bricklayer and that over time his back disorder progressed to 
the point where he could not move.  Tr., p. 7.  He stated 
that Dr. G.L.P. had not reviewed his records, and that his 
opinion was based upon the veteran's report of the injury in 
service.  Tr., p. 10.

New and Material Evidence Claim

The June 1974 Board decision, which denied entitlement to 
service connection for a back disability, is final.  
38 U.S.C.A. § 4004 (West 1970); 38 C.F.R. § 19.104 (1973); 
(currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc); see also Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

In this case, evidence submitted since the denial of the 
veteran's claim in June 1974 includes a March 1999 private 
medical opinion, which noted the veteran incurred a lifting 
injury in service resulting in periodic low back problems 
with aggravation of spondylolisthesis, and personal hearing 
testimony and statements in support of the claim, which 
address the incurrence of a back injury during active 
service.  The Board finds that the evidence added to the 
record is "new" since it was not available for review in 
June 1974, and that it is "material" since it bears 
directly on matters which were the bases of the prior denial 
of service connection.  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the evidence added to the 
record is "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must also 
determine whether a well-grounded claim has been submitted 
and whether VA has met its duty to assist in the development 
of the claim prior to a de novo review on the merits of the 
claim.  See Elkins, No. 97-1534; Winters, No. 97-2180.  These 
matters are addressed in the following sections of this 
decision.

Well-Grounded Claim Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998); see also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), Arms v. West, 12 Vet. 
App. 188 (1999).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim must include competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza, 7 Vet. App. at 506.

In this case, the evidence includes a March 1999 private 
medical opinion which noted the veteran incurred a lifting 
injury in service resulting in periodic low back problems 
with aggravation of spondylolisthesis.  Other medical 
evidence of record demonstrates a present low back disability 
without opinion as to etiology.  Therefore, the Board finds 
the present disability and nexus to service prongs of the 
Caluza test have been met.

In addition, the record includes personal hearing testimony 
and lay statements in support of the claim addressing the 
matter of incurrence of a back injury during active service.  
The Board notes the evidentiary burden of proof as to 
inservice incurrence is lower in cases where the veteran is 
shown to have been serving under combat conditions at the 
time of the injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  In this case, the lay evidence as to the 
incurrence of a low back injury during combat conditions 
sufficiently satisfies the third prong of the Caluza test.  
Therefore, the Board concludes the veteran's claim for 
entitlement to service connection for a low back disability 
is well-grounded.

Duty to Assist Analysis

The Board notes the Court has held that prior to a de novo 
review on the merits for a reopened claim it must be shown 
that VA has met its duty to assist in the development of the 
underlying service connection claim.  See Elkins, No. 97-
1534; Winters, No. 97-2180.  VA has a statutory duty to 
assist in the development of evidence pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In this case, the record reflects the veteran has not been 
provided a recent VA examination for an opinion as to the 
etiology of his present low back disorder.  The Board also 
notes the veteran testified that the March 1999 private 
medical opinion was provided without the benefit of a review 
of any prior medical treatment records.  Therefore, the Board 
finds VA has not met its duty to assist the veteran and the 
case must be remanded for additional development.  This 
matter is addressed in a remand order at the end of this 
decision.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a low back 
disability, the claim is reopened.

The veteran's claim for entitlement to service connection for 
a low back disability is well grounded.



REMAND

As noted above, the Board finds additional development is 
required for an adequate determination of the issue of 
entitlement to service connection for a low back disability.

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed an opportunity to 
present additional evidence in support of 
the reopened service connection claim.  
All pertinent evidence received should be 
associated with the claims file.

2.  The RO should schedule the veteran 
for a VA orthopedic examination for 
opinions as to the current nature and 
etiology of any present low back 
disorders.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be conducted for an 
adequate opinion.  

The examiner is requested to reconcile 
any opinion provided with the evidence of 
record, including the veteran's service 
medical records and the March 1997 
private medical opinion.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection on the 
merits.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

